—Order of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about November 6, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of assault in the first degree, gang assault in the second degree, attempted assault in the first degree, assault in the second degree, attempted assault in the second degree, assault in the third degree and attempted assault in the third degree, and placed him on probation for 18 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence (People v *294Bleakley, 69 NY2d 490). We see no reason to disturb the court’s determinations concerning credibility and identification. Concur — Ellerin, P. J., Rosenberger, Williams, Andrias and Saxe, JJ.